Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse of invention I (claims 1-16) in the reply filed on 4/21/2022 is acknowledged.  Newly presented claims 21-24 have been examined along with invention I.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 and 23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0072460 A1.
Claim 21:  '460 discloses a structure, comprising (see mainly fig. 1): 
a first doped silicon1 feature (left 160 in fig. 1) and a second doped silicon feature (right 160 in fig. 1) disposed over a substrate 103; 
a first metal2 contact (left 125 in fig. 1) disposed over the first doped silicon feature; 
a second metal contact (right 125 in fig. 1) disposed over the second doped silicon feature; 
a first waveguide feature 140 (the central region of lower waveguide 110) waveguide 110) disposed between the first doped silicon feature 160 and the second doped silicon feature 160; and 
a second waveguide feature 115 (the ridge portion of lower waveguide 110) disposed between the first metal contact 125 and the second metal contact 125, 
wherein the second waveguide feature is disposed on the first waveguide feature.
Claim 23:  The structure further comprises: a first metal3 feature (left 130 in fig. 1) disposed on the first metal contact (left 125); and a second metal feature (right 130 in fig. 1) disposed on the second metal contact (right 125), wherein the second waveguide feature is further disposed between the first metal feature and the second metal feature. 
Claim 24:  The first waveguide feature 140 and the second waveguide feature 115 are embedded in a dielectric layer 135 ([0023]).

	Although not relied upon for the present action, it is noted that claim 21 could also have been rejected using 130 as the metal contacts, 115 as the first waveguide feature, and 105 as the second waveguide feature.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0364695 A1.
Claim 21:  '695 discloses a structure, comprising (see mainly fig. 6): 
a first doped silicon feature 23 ([0065]) and a second doped silicon feature 61 ([0084]) disposed over a substrate 101; 
a first contact 25 (not labeled in fig. 6, but see corresponding element in fig. 1) disposed over the first doped silicon feature; 
a second contact 64 disposed over the second doped silicon feature; 
a first waveguide feature 31 disposed between the first doped silicon feature and the second doped silicon feature; and 
a second waveguide feature 32 disposed between the first metal contact and the second metal contact, 
wherein the second waveguide feature is disposed on the first waveguide feature.
'695 does not specifically state that the contacts 25 and 64 are metal but simply characterizes them as conductive plugs ([0065], [0084]).  Metals have long been recognized as conductive materials.  A skilled person could have made the conductive plugs of '695 from metal with predictable results.  Thus it would have been obvious to a skilled person before the effective filing date of claim 21 to do so.  A motivation would have been the expectation of lower power consumption compared to a device which uses a less conductive material for the conductive plugs such as doped silicon.
Claim 22:  The first waveguide feature 31 is formed of silicon ([0066]), wherein the second waveguide feature 32 comprises silicon nitride ([0066], also directly labeled "SiN" in fig. 6).  
Claim 24:  The first waveguide feature 31 and the second waveguide feature 32 are embedded in a dielectric layer 102/105 ([0058], fig. 6).

Allowable Subject Matter
	Claims 1-16 are allowed.  The applied references do not disclose or suggest an apparatus including contact features, lower metal features, and upper metal features, and further wherein the second waveguide feature is located between both a pair of adjacent lower metal features and a pair of adjacent upper metal features, in combination with all the other elements set forth in claim 1.  They also do not disclose or suggest disposing the second waveguide feature in both a second dielectric layer and a third dielectric layer, in combination with all the other elements of claim 10.

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 160 is a region of lower waveguide 110, which is formed of silicon as described in [0021] (the S of SOI) and [0022].
        2 [0031] states that 125 can be metallic.
        3 [0031] states that 130 can be metallic.